Title: From Thomas Jefferson to James Monroe, 15 July 1802
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Washington July 15. 1802.
          
          Your favor of the 7th. has been duly recieved. I am really mortified at the base ingratitude of Callender. it presents human nature in a hideous form: it gives me concern because I percieve that relief, which was afforded him on mere motives of charity, may be viewed under the aspect of employing him as a writer. When the Political progress of Britain first appeared in this country, it was in a periodical publication called the bee, where I saw it. I was speaking of it in terms of strong approbation to a friend in Philadelphia, when he asked me if I knew that the author was then in the city, a fugitive from prosecution on account of that work, and in want of employ for his subsistence. this was the first of my learning that Callendar was author of the work; I considered him as a man of science fled from persecution, & assured my friend of my readiness to do whatever could serve him. it was long after this before I saw him: probably not till 1798. he had in the mean time written a 2d. part of the Political progress much inferior to the first, and his history of the US. in 1798. I think I was applied to by mr Lieper to contribute to his relief. I did so. in 1799, I think S. T. Mason applied for him. I contributed again. he had by this time paid me two or three personal visits. when he fled in a panic from Philadelphia to Genl. Mason’s, he wrote to me that he was a fugitive, in want of employ, wished to know if he could get into a counting house, or a school in my neighborhood, or in that of Richmond; that he had materials for a volume, & if he could get as much money as would buy the paper, the profit of the sale would be all his own. I availed myself of this pretext to cover a mere charity, by desiring him to consider me a subscriber for as many copies of his book as the money inclosed (50. D.) amounted to; but to send me two copies only, as the others might lie till called for but I discouraged his coming into my neighborhood. his first writings here had fallen far short of his original Political progress, and the scurrilities of his subsequent ones began evidently to do mischief. as to myself no man wished more to see his pen stopped: but I considered him still as a proper object of benevolence. the succeeding year he again wanted money to buy paper for another volume. I made his letter, as before, the occasion of giving him another 50. D. he considers these as proofs of my approbation of his writings, when they were mere charities, yielded under a strong conviction that he was injuring us by his writings. it is known to many that the sums given to him were such and even smaller than I was in the habit of giving to others in distress, of the federal as well as republican party, without attention to political principles. soon after I was elected to the government, Callender came on here, wishing to be made postmaster at Richmond. I knew him to be totally unfit for it: and however ready I was to aid him with my own charities (and I then gave him 50. D.) I did not think the public offices confided to me to give away as charities. he took it in mortal offence, & from that moment has been hauling off to his former enemies the federalists. besides the letter I wrote him in answer to the one from Genl. Mason’s, I wrote him another containing answers to two questions he addressed to me. 1. whether mr Jay recieved salary as Chief justice & envoy at the same time; & 2. something relative to the expences of an embassy to Constantinople. I think these were the only letters I ever wrote him in answer to volumes he was perpetually writing to me.—this is the true state of what has passed between him and me. I do not know that it can be used without committing me in controversy as it were with one too little respected by the public to merit that notice. I leave to your judgment what use can be made of these facts. perhaps it will be better judged of when we see what use the tories will endeavor to make of their new friend.—I shall leave this on the 21st. & be at Monticello probably the 24th. or within 2. or 3. days of that; and shall hope ere long to see you there. accept assurances of my affectionate attachment.
          
            Th: Jefferson
          
        